Citation Nr: 0836146	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) to include gastrointestinal symptoms as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decision 
of August 2000, which originally denied the claim for service 
connection for a bowel condition, described by the RO as 
"abdominal cramping and constipation."  In December 2002, 
the RO again denied the claim in the course of a de novo 
review pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
statement of the case, the issue was expanded to include 
GERD.  In May 2006, the RO granted service connection for the 
originally claimed bowel condition, i.e., irritable bowel 
syndrome.  The veteran failed to report for a Travel Board 
hearing scheduled in September 2007.  In May 2008, the 
remaining issue of entitlement to service connection for GERD 
was remanded to the RO for additional development.


FINDINGS OF FACT

1.  The veteran was diagnosed with GERD several years after 
service, and GERD is unrelated to any events in service, 
including episodes of abdominal pain.  

2.  The veteran does not have an undiagnosed upper 
gastrointestinal illness.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service, including as an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1111, 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Prior to the post-VCAA 
readjudication of his claim in December 2002, the veteran was 
informed, in a letter dated in March 2001, of the information 
necessary to substantiate a claim for service connection 
based on direct service incurrence.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In September 2002, he was advised of 
the information necessary to substantiate a claim for service 
connection for an undiagnosed illness based on Gulf War 
service, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  

In February 2007, he was provided complete, content-compliant 
VCAA notice in a single document.  Specifically, he was 
advised of the information necessary to substantiate a claim 
for service connection both on a direct basis and as an 
undiagnosed illness based on Gulf War service, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, he was provided with information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated by means of a supplemental statement of the 
case in July 2008.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided in May 2008.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Dalton v. Nicholson, 21 Vet.App. 23 
(2007).  In a statement signed in July 2006, the veteran said 
he had no other information of evidence to give VA to 
substantiate his claim.  He has not identified the existence 
of any potentially relevant evidence which is not of record.  
Thus, the Board also concludes that VA's duty to assist has 
been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for GERD

The veteran contends that he began experiencing symptoms of 
GERD in service, while in the Persian Gulf.  He believes that 
the symptoms developed due to his Persian Gulf service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317 (2007).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include joint pain, neurologic signs or 
symptoms signs, and/or gastrointestinal signs and symptoms.  
38 C.F.R. § 3.317(b)(8).  However, chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

Service connection for an undiagnosed illness presumptively 
based on qualifying Persian Gulf service will not be granted 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness.  38 C.F.R. § 3.317(c).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Service medical records show that in July 1990, the veteran 
complained of upper abdominal pain since the previous 
afternoon.  Neither Mylanta nor Rolaids had helped.  On 
examination, he had mild tenderness in the mid-upper gastric 
area.  The assessment was possible gastritis secondary to 
Septra, and Septra was to be discontinued after that day.  In 
July 1991, he complained of a possible stomach ulcer for 1.5 
months.  It was noted that he was never diagnosed as having 
ulcers, but that he had stomach pain, excessive burping after 
eating, nausea, and diarrhea.  It was noted that he had 
family problems also.  The pain was dull, increased with 
eating.  Examination of the abdomen was normal.  The 
assessment was gastroenteritis, secondary to virus/stress.  
No pertinent complaints or abnormal findings were noted on 
the April 1992 separation examination.  

Subsequent to service, on a Persian Gulf protocol examination 
in February 1999, the veteran reported dyspepsia since 1996.  
He described heartburn and epigastric pain with certain 
foods.  On a VA examination in June 2000, it was noted that 
the veteran was on ranitidine for symptoms of 
gastroesophageal reflux, and the pertinent diagnosis was 
gastroesophageal reflux.  VA medical records show that since 
then, he has been diagnosed with GERD, and has been treated 
with medication for the condition.  In March and April 2006, 
the veteran underwent an upper gastrointestinal series and an 
endoscopic evaluation, which did not disclose any reflux or 
esophageal abnormalities.   

On a VA examination in May 2008, the veteran stated that his 
stomach condition began in 1990, with a feeling of queasiness 
in the stomach.  He thought it began in Iraq when he would 
feel bloated after eating big meals.  He said he could not 
eat spicy foods without getting a stomach ache, and that he 
occasionally got heartburn.  He said he had been on 
omeprazole for years, and had a normal endoscopy in 2006.  He 
did not have any abdominal tenderness on palpation.  The 
April 2006 endoscopy was reviewed, which did not show any 
obstruction, abnormal motility, esophagitis, or reflux.  The 
impression was a normal examination.  The examiner concluded 
that the veteran did have GERD, but that it was not 
etiologically related to the in-service gastrointestinal 
symptoms.  The examiner stated that GERD was caused by 
irritation of the gastric acid in the esophagus and stomach, 
and could be caused by a number of factors including obesity, 
hiatal hernia, episodic relaxation of the lower esophageal 
sphincter, a weak lower esophageal sphincter, or H. pylori, 
the ulcer-causing bacteria.  The two gastrointestinal 
episodes in service were not likely related because of the 
nature of the symptoms, and the medical records, which 
indicated the first was related to taking the antibiotic 
Septra, which the examiner was noted was very common.  The 
examiner stated that the second episode was related to viral 
gastroenteritis (a stomach virus).  The examiner noted that 
GERD was first diagnosed in 1999.  The examiner concluded 
that in light of the normal endoscopy in April 2006 and upper 
gastrointestinal series in March 2006, his GERD was well-
controlled on medication, which the veteran corroborated.  
The examiner concluded that the veteran had mild GERD.  

Thus, the evidence establishes that the veteran has a 
diagnosed condition of GERD.  Accordingly, the weight of the 
evidence is against the claim for service connection for an 
undiagnosed disability manifested by upper gastrointestinal 
symptoms.  (As noted above, service connection has been 
granted for irritable bowel syndrome.)  The diagnosed 
condition was first shown several years after service, and 
the VA examiner in May 2008 concluded that the two in-service 
episodes of gastrointestinal complaints noted in the service 
medical records were not likely related to the later 
developing GERD.  Neither the Board nor the veteran possesses 
the necessary medical expertise to challenge the results of 
this medical evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  There is no medical evidence in the 
veteran's favor.  Further, there is no contemporaneous 
evidence of GERD until 1999-2000.  Thus, the Board finds that 
the evidence against the claim outweighs the positive 
evidence.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for gastroesophageal reflux disease, to 
include gastrointestinal symptoms as due to an undiagnosed 
illness, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


